DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action supplements the Notice of Allowance mailed February 18, 2021 to consider the new Information Disclosure Statement of March 9, 2021.
	Claims 1-12 and 21-27 are pending.  Claims 1 and 21 are amended.  Claims 26-27 are new.  Claims 13-20 are canceled by Examiner’s Amendments.  Claims 1, 12 and 21 are independent.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerry Lee Andken (Reg. No. 68,075) on January 25, 2021.
	In the Claims, cancel claims 13-20.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on March 9, 2021.  This IDS has been considered.
Allowable Subject Matter
Claims 1-12 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited first circuit includes a linear feedback shift register circuit that selects one of the address registers, wherein a count value of the linear feedback shift register circuit is updated in response to the first signal, in combination with the other limitations.
With respect to independent claim 12, there is no teaching or suggestion in the prior art of record to provide the recited first circuit includes a linear feedback shift register circuit that selects one of the address registers, and wherein a count value of the linear feedback shift register circuit is updated in response to the first signal, in combination with the other limitations.
With respect to independent claim 21, there is no teaching or suggestion in the prior art of record to provide the recited a second circuit configured to select one of the plurality of address registers irrespective of the count values of the plurality of counted circuits, wherein the second circuit includes a linear feedback shift register circuit that selects one of the plurality of address registers, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825